Citation Nr: 1234792	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-17 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 30 percent for nephrolithiasis (kidney stones).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, this matter was remanded in order to afford the Veteran a local hearing, as well as a contemporaneous VA examination.  In September 2011, a local hearing was held before a Decision Review Officer.  A transcript of the hearing is associated with the claims file. 

In July 2012, a hearing was held before the undersigned at the RO (Travel Board).  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran testified during the July 2012 hearing that he was seen in a VA emergency room one month prior.  The most recent VA treatment records associated with the Veteran's claims file, to include his electronic Virtual VA file, are dated in December 2011.  Any ongoing medical records pertaining to the Veteran's kidney condition should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran contends that the most recent VA examination dated in May 2011, and addendum dated in December 2011 does not accurately reflect the severity of his kidney disability.

Indeed, he testified that he experiences nausea, vomiting, chest pain, fatigue, joint pain, and increase pain around the kidney area.  He also indicated that his symptoms had worsened since his last VA examination, as he has noticed that his urine is becoming frothier and has a very bad smell.  Additionally, he testified that it appears as if there is an increase of protein and blood in his urine.  He indicated that there was a decrease in his kidney function.  This testimony provides evidence that the disability has worsened since the last examination.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  A Veteran is competent to provide an opinion that his disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Although the Veteran is in receipt of the maximum, 30 percent, rating for his kidney disability under 38 C.F.R. § 4.115b, Diagnostic Code 7508, he may be entitled to a disability rating higher than 30 percent based on any voiding dysfunction, urinary frequency, and/or renal dysfunction.  Accordingly, a contemporaneous examination to evaluate the Veteran's kidney disability is necessary.

Finally, the Veteran and his representative requested, if at all possible, that the VA examination be scheduled at a facility other than the Albuquerque VA Medical Center (VAMC).  See page 11 on the Board hearing transcript.

Accordingly, the case is REMANDED for the following:

1.  The agency of original jurisdiction (AOJ) should obtain records of all VA treatment, including emergency room treatment, for the Veteran's kidney stone disorder from December 2011 to the present.

2.  After obtaining the VA treatment records described above, the AOJ should arrange for the Veteran to be examined, preferably at a facility other than Albuquerque VAMC, to determine the current nature and severity of his service-connected kidney disability.  His claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  

After examination of the Veteran and review of his claims folder, the examiner should describe all renal, voiding, and urinary dysfunction associated with his service-connected kidney disability.  All indicated studies or tests, including laboratory studies, should be done.  

The examiner should report the Veteran's blood pressure and current Blood Urea Nitrogen (BUN) and Creatinine levels and provide an opinion as the following:

(a)  Whether the Veteran has albuminuria and if so, whether it is constant or persistent.  If he does not have albuminuria, the examiner should so state.

(b)  Whether the Veteran has edema and, if so, whether it is persistent.  If he does not have edema, the examiner should so state.

(c)  Whether the Veteran has a decrease in kidney function and, if so, the extent of the decrease, noting the supporting findings.  If he does not have a decrease in kidney function, the examiner should so state.

(d)  Whether the Veteran has generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  If so, the examiner should identify the pertinent objective findings.  If not, the examiner should so state.

(e)  Whether there is markedly decreased function of kidney or other organ systems, especially cardiovascular.  If so, the examiner should explain the objective findings of markedly decreased organ function.  If there is no markedly decreased organ function, the examiner should explain the findings that support that conclusion.

4.  If the benefits sought on appeal remain denied, the AOJ should issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

